Citation Nr: 9906762	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 31, 1980 to 
April 14, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in October 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


REMAND

As noted above, the Board remand this case to the RO in 
October 1997 for additional development on the sole issue 
that was in appellate status at the time which was the issue 
of entitlement to service connection for an acquired 
psychiatric disorder.  After obtaining the additional 
evidence as requested in the remand, the RO rendered another 
rating decision in April 1998 essentially confirming and 
continuing the denial of the veteran's claim.  A supplemental 
statement of the case was then issued that same month. 

In May 1998, the veteran submitted a statement in which he 
continued to disagree with the determination on the issue of 
service connection for a psychiatric disorder.  In this 
statement, the veteran also raised a claim for service 
connection for asthma based on aggravation.  In a June 1998 
rating decision, the RO denied the claim for service 
connection for asthma.  In June 1998, the veteran filed a 
notice of disagreement with this determination.  In July 
1998, the RO furnished the veteran a statement of the case on 
the issue of service connection for asthma.  In July 1998, 
the veteran submitted a substantive appeal on this issue.  
Accordingly, the appeal of such issue has been perfected and 
it is before the Board for consideration.  However, the Board 
also notes that in the July 1998 substantive appeal, the 
veteran requested that he be afforded a personal hearing 
before a member of the Board to be held at the RO.  Review of 
the record does not reveal that the veteran was scheduled for 
such a hearing.  Thus, the RO must schedule the veteran for 
this hearing.  38 C.F.R. §§ 20.703, 20.704 (1998).

Accordingly, this case is REMANDED for the following action:

The RO is requested to schedule the 
veteran for a personal hearing before a 
member of the Board to be held at the RO 
as soon as practicable and to advise the 
veteran accordingly.  

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


